421 S.W.2d 661 (1967)
Jerry Wayne ST. JOHN, Appellant,
v.
The STATE of Texas, Appellee.
No. 40846.
Court of Criminal Appeals of Texas.
December 6, 1967.
Fred Moore, Vincent W. Perini, Dallas, for appellant.
Henry Wade, Dist. Atty., John Emmett, Joe K. Hendley and Kerry P. FitzGerald, Asst. Dist. Attys., Dallas, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
DICE, Judge.
The conviction is for robbery with firearms; the punishment, fifty years.
The record on appeal has not been approved, as required by Art. 40.09-7, Vernon's Ann.C.C.P.
The time for filing the defendant's brief does not begin to run until the approval of the record by the court. Art. 40.09-9, C.C.P.
The disposition of the appeal will be suspended to await the approval of the entire record and further proceedings which may be had in the trial court under Art. 40.09, supra, after such approval, as though the record had not been filed in this court. Stoker v. State, Tex.Cr.App., 415 S.W.2d 923.
The appeal is abated.